DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07 June 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete 


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such 





Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 51-54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0162888 A1 (Kuslich et al.) in view of applicant’s admissions.

Applicant, at page 14, lines 15-21, asserts:
Various techniques are well known to a person of ordinary skill in the art to determine the level of miRNA in a sample. Non-limiting examples of such techniques include microarray analysis, real-time polymerase chain reaction (PCR), Northern blot, in situ hybridization, solution hybridization, or quantitative reverse transcription PCR (qRT-PCR).  Methods of carrying out these techniques are routine in the art. Additional methods of determining the level of miRNA in a sample are also well known to a person of ordinary skill in the art and such embodiments are within the purview of the invention.

Applicant, at page 18, lines 2-4, asserts:
A person of ordinary skill in the art can determine control oligonucleotides appropriate for a particular assay and such embodiments are within the purview of the invention.

Applicant, at page 18, lines 26-33, asserts:
Non-limiting examples of post-translational modifications of histone proteins include methylation, acetylation, ADP-ribosylation, ubiquitination, citrullination, and phosphorylation. The one or more histones can be selected from Hl, H2A, H2B, H3, H4 and HS. In one embodiment, hyperacetylation ofH3 is indicative of the development of PE.

Various techniques are well known to a person of ordinary skill in the art to determine the level of post-translational modifications of one or more histone proteins in 

Applicant, at page 19, lines 20-23, asserts:
Methods of carrying out these techniques are routine in the art. Additional methods of determining the level post-translational modifications of histone proteins in a sample are also well known to a person of ordinary skill in the art and such embodiments are within the purview of the invention.  (Emphasis added)

Applicant, at page 20, lines 6-8, asserts:
Additional examples of determining references values associated with no risk or low risk or high risk of the development of PE are well known to a person of ordinary skill in the art and such embodiments are within the purview of the invention.  (Emphasis added)

Applicant, at page 22, line 27, bridging to page 23, line 2, asserts:
Various techniques are well known to a person of ordinary skill in the art to determine the level of expression, amount and/or activity of one or more histone or DNA modifying enzymes or the corresponding mRNAs. Non-limiting examples of techniques used to determine the activity histone or DNA modifying enzymes include fluorometric and colorimetric assays; whereas, techniques used to determine histone or DNA modifying enzyme amount include mass spectrometry or antibody based assays. Example of techniques used to determine activity of histone or DNA modifying enzymes are well known to a person of ordinary skill in the art and such methods are within the purview of the invention.  (Emphasis added)

Applicant, at page 26, line 24, bridging to page 27, line 2, asserts:
Various techniques are well known to a person of ordinary skill in the art to determine the level of expression, amount and/or activity of one or more histone or DNA modifying enzymes or the corresponding mRNAs. Non-limiting examples of techniques used to determine the activity histone or DNA modifying enzymes include fluorometric and colorimetric assays; whereas, techniques used to determine histone or DNA modifying enzyme amount include mass spectrometry or antibody based assays. Example of techniques used to determine activity of histone or DNA modifying enzymes are well known to a person of ordinary skill in the art and such methods are within the purview of the invention.  (Emphasis added)

Applicant has not been found to admit that the various biomarkers were known or that their level had been correlated to an individual developing pre-eclampsia.
Kuslich et al., in their abstract, teach:
Biomarkers can be assessed for diagnostic, therapy-related or prognostic methods to identify phenotypes, such as a condition or disease, or the stage or progression of a disease. Circulating biomarkers from a bodily fluid can be used in profiling of physiological states or determining phenotypes. These include nucleic acids, protein, and circulating structures such as vesicles. Biomarkers can be used for theranostic purposes to select candidate treatment regimens for diseases, conditions, disease stages, and stages of a condition, and can also be used to determine treatment efficacy. The biomarkers can be circulating biomarkers, including vesicles and microRNA.  (Emphasis added)

Kuslich et al., in paragraph [0377], teach:
[0377] The biosignature can also be used to identify a given pregnancy state from the peripheral blood, umbilical cord blood, or amniotic fluid (e.g. miRNA signature specific to Downs Syndrome) or adverse pregnancy outcome such as pre-eclampsia, pre-term birth, premature rupture of membranes, intrauterine growth restriction or recurrent pregnancy loss.  (Emphasis added)

Kuslich et al., in paragraph [0522], teach:
For example, the biosignature can comprise one or more overexpressed miRs, such as, but not limited to, miR-146b, miR-20a, miR-146a, miR-31, miR-200a, miR-17-5p, miR-30e-5p, miR-141, miR-203, miR-142-3p, miR-21, or miR-106a, or any combination thereof.

Kuslich et al., in paragraph [0527], teach:
For example, the biosignature can comprise one or more overexpressed miRs, such as, but not limited to, miR-195, miR-208, miR-214, let-7b, let-7c, let-7e, miR-15b, miR-23a, miR-24, miR-27a, miR-27b, miR-93, miR-99b, miR-100, miR-103, miR-125b, miR-140, miR-145, miR-181a, miR-191, miR-195, miR-199a, miR-320, miR-342, miR-451, or miR-499, or any combination thereof.


Kuslich et al., in paragraph [0528], teach:
[0528] The biosignature can also comprise one or more underexpressed miRs such as, but not limited to, miR-1, miR-10a, miR-17-5p, miR-19a, miR-19b, miR-20a, miR-20b, miR-26b, miR-28, miR-30e-5p, miR-101, miR-106a, miR-126, miR-222, miR-374, miR-422b, or miR-423, or any combination thereof.


Kuslich et al., in paragraph [0748], identify specific biomarkers, including those elected by applicant.  As seen therein, the biomarker can be miR-17 as well as miR-106a, miR-20a, and miR-93.  Such a showing is deemed to meet a limitation of claims 51-54 and 57.
miR-30c, miR-30b, miR-190, miR-508-3p, miR-384, miR-512-5p, miR-548p, miR-297, miR-520f, miR-376a, miR-1184, miR-577, miR-708, miR-205, miR-376b, miR-520g, miR-520h, miR-519d, miR-596, miR-768-3p, miR-340, miR-620, miR-539, miR-567, miR-671-5p, miR-1183, miR-129-3p, miR-636, miR-106a, miR-1301, miR-17, miR-20a, miR-570, miR-656, miR-1263, miR-1324, miR-142-5p, miR-28-5p, miR-302b, miR-452, miR-520d-3p, miR-548o, miR-892b, miR-302d, miR-875-3p, miR-106b, miR-1266, miR-1323, miR-20b, miR-221, miR-520e, miR-664, miR-920, miR-922, miR-93, miR-1228, miR-1271, miR-30e, miR-483-3p, miR-509-3-5p, miR-515-3p, miR-519e, miR-520b, miR-520c-3p or miR-582-3p.  (Emphasis added)

Kuslich et al., in paragraph [0749], teaches that “one or more” of the miRNA biomarkers can be detected using probes.  As stated therein:
Furthermore, the one or more miRNA that interacts with CENPF can also be detected by one or more systems disclosed herein. For example, a detection system can comprise one or more probes to detect one or more one or more miRNA that interacts with CENPF of one or more vesicles of a biological sample.  (Emphasis added)

The aspect of detecting one or more of the listed biomarkers is deemed to fairly suggest the limitation of independent claim 51- “determining the levels of two or more biomarkers”.  The fact that the same markers can be used to detect multiple conditions/cancers/pathological states in a subject speaks to their informative power.  As noted above, Kuslich et al., teach that such markers can also be used to determine whether a subject does, or does not, have preeclampsia.

Kuslich et al., in paragraph [0400], teach of using control samples.  As disclosed therein:
[0400] The biosignature can include the presence or absence, expression level, mutational state, genetic variant state, or any modification (such as epigentic modification, post-translation modification) of a biomarker (e.g. any one or more biomarker listed in FIGS. 1, 3-60). The expression level of a biomarker can be compared to a control or reference, to determine the overexpression or underexpression (or upregulation or downregulation) of a biomarker in a sample. In some embodiments, the control or reference level comprises the amount of a same biomarker, such as a miRNA, in a control sample from a subject that does not have or exhibit the condition or disease. In another embodiment, the control of reference levels comprises that of a housekeeping marker whose level is minimally affected, if at all, in different biological settings such as diseased versus non-diseased states. In yet another embodiment, the control or reference level comprises that of the level of the same marker in the same subject but in a sample taken at a different time point. Other types of controls are described herein.  (Emphasis added)


In view of the admissions of applicant that one would know how to isolate the various biomarkers, and determine the level of same, said ordinary artisan would have been motivated to have applied such known procedures to the determination of the risk of an individual developing pre-eclampsia based on the biomarkers disclosed by Kuslich et al.
In view of the well-developed state of the art, and the application of known techniques, said ordinary artisan would have been both amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0162888 A1 (Kuslich et al.) in view of applicant’s admissions.

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0162888 A1 (Kuslich et al.) in view of applicant’s admissions as applied to claims 51-54 and 57 above, and further in view of US 2007/0238124 A1 (Chibout et al.).
See above for the basis of the rejection as it relates to the disclosure of Kuslich et al., and admissions of applicant.

Neither Kuslich et al., nor the admissions of applicant have been found to determine the amount of HDAC5.
Chibout et al., in paragraph [0034], teach the level of expression of various genes, including HDAC5 and that one should determine the level of two or more listed biomarkers.

In view of such a showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Kuslich et al., so to include the determination of the levels of 2 or more genes, including that of miR-17 and HDAC.


In view of the well-developed state of the art, and the ability of one to determine the level of multiple genes, and guidance to those biomarkers that have medical significance, including allowing for the determination of risk of a patient developing pre-eclampsia, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.
Therefore, and in the absence of convincing evidence to the contrary, claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0162888 A1 (Kuslich et al.) in view of applicant’s admissions as applied to claims 51-54 above, and further in view of US 2007/0238124 A1 (Chibout et al.).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0162888 A1 (Kuslich et al.) in view of applicant’s admissions as applied to claims 51-54 above, and further in view of US 2010/0016173 A1 (Nagalla et al.).
Neither Kuslich et al., nor the admissions of applicant have been found to disclose treatments for subjects with PE.


Nagalla et al., in paragraph [0011], teach:
[0011] Since the only treatment for preeclampsia is delivery, screening and prevention strategies prior to the onset of disease would be beneficial.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have induced delivery in a patient/subject that had been diagnosed as having PE, for as disclosed by Nagalla et al., “the only treatment for preeclampsia is delivery…”
In view of the above presentation and in the absence of convincing evidence to the contrary, claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0162888 A1 (Kuslich et al.) in view of applicant’s admissions as applied to claims 51-54 above, and further in view of US 2010/0016173 A1 (Nagalla et al.).

Response to argument
Applicant’s representative, at pages 11-14 of the response of 04 January 2021, hereinafter the response, traverses the rejection of claims under §103(a).  As set forth therein, said representative asserts that the selection and use of the claimed biomarkers would not have been obvious due to Kuslich et al., teaching of their use to determine whether a subject has completely different conditions.
The above argument has been considered and has not been found persuasive for as noted above, Kuslich teaches that the same markers are extremely informative and can be used to determine a variety of conditions.  One would have been motivated to have used those biomarkers that were known to be useful in such a method, especially when one takes into consideration that Kuslich et al., in paragraph [0377], teach:
The biosignature can also be used to identify a given pregnancy state from the peripheral blood, umbilical cord blood, or amniotic fluid (e.g. miRNA signature specific to Downs Syndrome) or adverse pregnancy outcome such as pre-eclampsia, pre-term birth, premature rupture of membranes, intrauterine growth restriction or recurrent pregnancy loss.  (Emphasis added)

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims under §103 is maintained.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634